Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This office action is in response to the remarks and amendments filed on 12/28/2020. Claims 1-20 are pending. 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8, 14-20) and Species BB (Figures 3A-6) in the reply filed on 12/28/2020 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following designs “first heat pipe”, “second heat pipe”, “first heat sink”, “second heat sink”, and “second heat source” must be shown or the feature(s) canceled from the claim(s). When those designs were mentioned in the specification no numerals were assigned to them to indicate them in the drawing.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Paragraphs [0065] to [0082] are related to different examples, which are not discussed anywhere in the specification. In paragraph [0065], it is written “In the Example A1”, while the Example A1 has been illustrated before.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novisoff et al. (US20160003503A1) hereinafter referred to Novisoff.
Regarding claim 1, Novisoff   teaches that an electronic device comprising:
a heat source (See Annotated Figure 1A of Novisoff);
an air mover (See Annotated Figure 1A of Novisoff);
a heat sink coupled to the air mover (Annotated Figure 1A of Novisoff shows the heat sink is coupled to the air mover);
a thermal electric cooling device (TEC) (See Annotated Figure 1A of Novisoff); and
a heat pipe (See Annotated Figure 1A of Novisoff), wherein the heat pipe couples the heat source to the heat sink and to the TEC and transfers heat from the heat source to the heat sink and to the TEC (Annotated Figure 1A of Novisoff shows that the heat source, the TEC and the heat pipe are coupled together and there exist a heat transfer among them and that heat transfer continues to the heat sink via the heat pipe).

    PNG
    media_image1.png
    629
    504
    media_image1.png
    Greyscale


Regarding claims 3, Hsu teaches that:
 wherein the heat sink removes heat from the heat pipe and the TEC (para. 0010 shows that the unwanted heat from the TEC travels along the heat then dissipated through the heat sink).
Further, it is understood, claim 3 includes an intended use recitation, for example “…heat sink removes heat from...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus 
Regarding claim 4, Novisoff teaches a TEC heat pipe, wherein the TEC heat pipe couples the TEC to the heat sink (Annotated Figure 1A of Novisoff shows that the heat pipe connects the TEC to the heat sink).
Regarding claim 6, Novisoff teaches that a thermal management engine (para. 0004, 0017, and 0054 show there exists a microcontroller to manage the TEC device), wherein the thermal management engine controls the air mover and the TEC (claim 1.b shows that the TEC comprises the air mover (fan); therefore the microcontroller also manages or controls the air mover since it controls the TEC).
Regarding claim 8, Novisoff teaches wherein air blown from the air mover cools the TEC (para. 0018 tells that the air mover (fan) cools the TEC by dissipating the heat rejected by the TEC).
Claim 14, 15, 16, 17, 20 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novisoff.
Regarding claim 14, Novisoff teaches a system for thermal management of one or more heat sources (Annotated Figure 1A of Novisoff and para. 0004, 0017, and 0054 show there exists a microcontroller to manage the TEC device ), the system comprising: 
an air mover (Annotated Figure 1A of Novisoff); 
a thermal electric cooling device (TEC) (Annotated Figure 1A of Novisoff) ; and
 a heat pipe (Annotated Figure 1A of Novisoff), wherein the heat pipe couples at least one heat source (Annotated Figure 1A of Novisoff) from the one or more heat source to the air mover and to the TEC and transfers heat from the at least one heat source to the air mover and to the TEC (Annotated Figure 1A of Novisoff shows that the heat source, the TEC and the heat pipe are coupled together and there exist a heat transfer among them and that heat transfer continues to the heat sink via the heat pipe).
Regarding claim 15, Novisoff teaches that wherein the thermal management engine controls the air mover and the TEC (claim 1.b shows that the TEC comprises the air mover (fan); therefore the microcontroller also manages or controls the air mover since it controls the TEC).
Regarding claim 16, Novisoff teaches that wherein the air mover includes a heat sink and the heat sink removes heat from the heat pipe and the TEC (Annotated Figure 1A of Novisoff shows that the air mover and heat sink are connected together while coupled to the heat pipe and para. 0010 shows that the unwanted heat from the TEC travels along the heat then dissipated through the heat sink).
Further, it is understood, claim 16 includes an intended use recitation, for example “…heat sink removes heat from...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

Regarding claim 17, Novisoff teaches a TEC heat pipe, wherein the TEC heat pipe couples the TEC to the heat sink (Annotated Figure 1A of Novisoff shows that the heat pipe connects the TEC to the heat sink).
Regarding claim 20, Novisoff teaches wherein air blown from the air mover cools the TEC (para. 0018 tells that the air mover (fan) cools the TEC by dissipating the heat rejected by the TEC).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 5 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Novisoff in view of Hsu et al. (US20110203295A1) hereinafter referred to Hsu.
Regarding claim 2, Novisoff does not teach about two heat pipes - the first one couple the heat source to the heat sink, and the second one the heat source to the TEC. Novisoff discloses only one heat pipe that couple the heat source to the heat sink and to the TEC.
However, Hsu teaches:
a first heat pipe (130, Figs. 1-5) that couples the heat source  to the heat sink (Figs. 1 offers a detail description of the heat pipe 130, heat source 1 and the heat sink 20 and Fig. 2-5 show the first heat pipe 130 is coupling to the heat source 1 to the heat sink 20); and 
a second heat pipe (131, Figs. 1-5) that couples the heat source to the TEC (Figs. 1-5 show that the second heat pipe couples the heat source 1 to the TEC 5).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to have modified Novisoff to include the teachings of Hsu by adding two heat pipes to the heat source. The heat pipes help to cool down the heat source in a faster way since it brings the low temperature from the TEC to the heat source quickly. 
Regarding claims 5, Figs. 3 and 7B and paragraph 10 of Hsu teaches that two heat sinks are coupled to one end of the heat pipe while the TEC is coupled to the other end, and heat sinks remove heat from the TEC. Therefore, Hsu fails to teach that the second heat sink coupled to the TEC.
Coupling the heat sink to the TEC instead of the heat pipe is considered as a rearrangement of parts. Rearrangement of parts has been held to have no patentable significance, see MPEP 2144.VI.C, because it has not modified the operation of the device. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to add the second heat sink to the TEC in order to continue to promote faster cooling in the system.
Further, it is understood, claim 5 includes an intended use recitation, for example “…heat sink removes heat from...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 7, the above combined teachings do not disclose that  a second heat source, wherein the heat pipe couples the second heat source to the heat sink and to the TEC and transfers heat from the second heat source to the heat sink and to the TEC. 
However, the above combined teachings disclose one heat source (Annotated Figure 1A of Novisoff and Figs. 1-5 of Hsu, in which the heat pipe is connected, then connected to the heat sink and the TEC. By conduction, the heat pipe transfers heat from the heat source to the heat sink and to the TEC.)
Furthermore, adding another heat source is considered as a mere duplication of parts. Mere duplication of parts has been held to have no patentable significance unless a new and unexpected result is produced, see MPEP 2144.VI.B.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to add another heat source in order to promote faster cooling in the system.
Claim 18 and 19 are also rejected under 35 U.S.C. 103 as being unpatentable over Novisoff in view of Hsu.
Regarding claims 18, Figs. 3 and 7B and paragraph 10 of Hsu teaches that two heat sinks are coupled to one end of the heat pipe while the TEC is coupled to the other end, and heat sinks remove heat from the TEC. Therefore, Hsu fails to teach that the second heat sink coupled to the TEC.
Coupling the heat sink to the TEC instead of the heat pipe is considered as a rearrangement of parts. Rearrangement of parts has been held to have no patentable significance, see MPEP 2144.VI.C, because it has not modified the operation of the device. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to add the second heat sink to the TEC in order to continue to promote faster cooling in the system.
Further, it is understood, claim 18 includes an intended use recitation, for example “…heat sink removes heat from...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 19, the above teachings do not disclose wherein the heat pipe couples the second heat source to the air mover and the TEC and transfers heat from the second heat source to the air mover and the TEC.
However, the above teachings talk about the existence of one heat source, where the heat pipe couples the heat source to the air mover and the TEC and transfers heat from the heat source to the air mover and the TEC.
Therefore, adding another heat source is considered as a mere duplication of parts. Mere duplication of parts has been held to have no patentable significance unless a new and unexpected result is produced, see MPEP 2144.VI.B.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to add another heat source in order to promote faster cooling in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARNOT JOSEPH whose telephone number is (571)272-6464. The examiner can normally be reached on M-F from 0730 to 1600.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran, can be reached at telephone number (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CARNOT JOSEPH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763